                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                       Case No. 17-cv-05659-WHA (TSH)
                                   8                    Plaintiff,
                                                                                             ORDER REGARDING MOTION TO
                                   9             v.                                          SEAL
                                  10     JUNIPER NETWORK, INC., et al.,                      Re: Dkt. No. 559
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On June 25, 2019, Finjan filed a motion to seal in connection with a discovery letter brief,
                                  14   seeking to seal certain information that had been designated as confidential by Juniper. ECF No.
                                  15   559. On June 29, 2019, Juniper filed the Petersen Declaration in partial support of the motion to
                                  16   seal. ECF No. 567. The motion to seal is GRANTED IN PART and DENIED IN PART. With
                                  17   respect to the joint discovery letter, the Petersen Declaration does not state that the redaction on
                                  18   page 3 merits redaction, so that redaction is disallowed. The redaction on page 4 is appropriate.
                                  19   With respect to Exhibits C, D and 1, Juniper’s objections to interrogatory 5 do not reveal Juniper’s
                                  20   pricing information and are not confidential. However, everything that comes after “Subject to
                                  21   these specific objections and the general objections incorporated here, Junior responds as follows,”
                                  22   is properly redacted.
                                  23          IT IS SO ORDERED.
                                  24

                                  25   Dated: July 2, 2019
                                  26
                                                                                                     THOMAS S. HIXSON
                                  27                                                                 United States Magistrate Judge
                                  28
